t c memo united_states tax_court randy a belmont petitioner v commissioner of internal revenue respondent docket no 8684-04l filed date randy a belmont pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seek sec_1 unless otherwise indicated all section references are to continued review of respondent’s determination the sole issue for decision is whether respondent’s determination that collection action could proceed for federal_income_tax liabilities for was an abuse of his discretion findings_of_fact the parties’ stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in lakewood ohio when he filed his petition on date petitioner and his wife christina l belmont filed a joint form_1040 u s individual_income_tax_return for the form_1040 showed zeros on lines through zero adjusted_gross_income line zeros on line sec_36 through zeros on line sec_48 through zero total_tax federal_income_tax withholding in the amount of dollar_figure and a claimed refund in the amount of dollar_figure petitioner attached to the form_1040 several pages of writing in which he stated he had zero income within the meaning of that term and included other frivolous tax-protester arguments such as the return was not filed voluntarily petitioner is not required to file a return petitioner’s earnings are not considered income under the corporation excise_tax act of the assessment was illegal continued the internal_revenue_code as amended and amounts are rounded to the nearest dollar and the internal_revenue_service is not entitled to change his return on date respondent mailed petitioner a letter cp- stating we’re proposing changes to your tax_return in which respondent proposed changes to petitioner’s return based upon reported income from third-party payors in response by letters dated april and date petitioner disputed respondent’s authority to assess tax and asserted other tax- protester arguments on date respondent mailed to petitioner a notice_of_deficiency for in which respondent determined that petitioner and his wife owed a deficiency of dollar_figure and a dollar_figure accuracy-related_penalty under sec_6662 in response by letter dated date petitioner acknowledged receipt of the notice_of_deficiency and again raised tax-protester arguments petitioner did not file a petition with the court to redetermine the deficiency respondent assessed the tax penalty and interest on date on date respondent filed a notice_of_federal_tax_lien nftl with the recorder of cuyahoga county cleveland ohio with respect to petitioner’s tax_liabilities and on date respondent mailed petitioner a letter do rev notice_of_federal_tax_lien filing and notice of your right to a hearing the notice advised petitioner he was entitled to request a hearing to appeal the collection action and to discuss optional payment methods on date petitioner submitted form request for a collection_due_process_hearing in his request he again raised frivolous arguments on date respondent’s appeals_office mailed petitioner a letter acknowledging receipt of his case for consideration and notifying him that he must file federal_income_tax returns for and if he wished to have alternative collection measures considered in response by letter dated date petitioner stated that he is not required to file tax returns in order to receive a hearing and asserted other frivolous arguments by letter dated date petitioner requested a face-to-face conference on date settlement officer spencer dolin mailed a letter to petitioner which stated in part that appeals does not provide a face-to-face conference if the only items to discuss are frivolous or groundless arguments and if you are interested in receiving a face-to-face conference you must be additionally by letters dated sept and date settlement officer spencer dolin again advised petitioner that all income_tax returns must be filed if petitioner wished to have alternative collection measures considered prepared to discuss issues relevant to paying your tax_liability including collection alternatives on date a face-to-face conference was held attended by mr dolin and settlement officer dale roginski and petitioner and petitioner’s wife christina belmont petitioner provided a court reporter to record the hearing throughout the conference petitioner and his wife persistently asked mr dolin to prove he had the authority to hold the hearing questioned whether the irs had the authority to issue a tax_lien and raised other frivolous arguments although mr dolin attempted to explain the appeals process and discuss collection alternatives petitioner and wife refused to allow him to do so as a result mr dolin ended the conference petitioner had not filed his and federal_income_tax returns at the time of the conference in the date notice_of_determination mailed to petitioner mr dolin determined that the filing of the nftl was proper and would be sustained mr dolin found that respondent complied with all code and procedural requirements in filing the nftl in response to the notice_of_determination petitioner filed a petition in the united_states district_court for the northern district of ohio on date because the district_court lacked jurisdiction to hear the matter it dismissed the case without prejudice on date belmont v united_states aftr 2d n d ohio petitioner timely mailed his petition to this court on date and it was filed on date see sec_6330 sec_301_6330-1 proced admin regs on date petitioner filed with the court a response to the stipulation of facts wherein he stated that he no longer subscribed to his previous tax-protester arguments opinion because the underlying tax_liability is not at issue this court’s review under sec_6330 is for abuse_of_discretion see 114_tc_604 goza v commissioner t c this standard requires the court to decide whether respondent’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 throughout this case petitioner presented tax-protester arguments including he is not a taxpayer respondent has no jurisdiction over him and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see eg wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents this court rejects petitioner’s tax-protester arguments as frivolous and without merit petitioner contended that mr dolin concluded the conference before collection alternatives could be discussed however throughout the entire hearing petitioner and his wife relentlessly pursued frivolous and groundless tax_protester arguments without allowing mr dolin the opportunity to discuss any collection alternatives as a result mr dolin ended the hearing petitioner also testified that he did not seek collection alternatives sec_6330 permits a taxpayer to challenge the appropriateness of the intended method of collection offer alternatives to collection or raise a spousal defense to collection a settlement officer is not required to prolong a face-to-face meeting to entertain frivolous meritless or groundless arguments see sec_6330 holliday v commissioner tcmemo_2005_240 kolker v commissioner tcmemo_2004_288 tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir because petitioner raised only arguments the tax_court has uniformly determined to be without merit the settlement officer appropriately concluded the meeting petitioner’s arguments do not present justiciable issues they ignore established law and give no basis for his claim that respondent abused his discretion in sustaining the federal_tax_lien this court concludes that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for was not an abuse_of_discretion in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
